*65CONCURRING OPINION
Oliver, Chief Judge:
I concur in the decision reached by my associate, Judge Mollison, granting the petition for remission in this case, specifically because I am not satisfied that the credit memo-randa (exhibits 9-A, 9-B, and 9-C) were ever actually mailed to the petitioner in New York since there is a lack of competent evidence in this record to fulfill the requirements of proof of mailing. While we may not as judges substitute our personal opinion for testimony in the record, neither may we fail to consider the probabilities flowing from certain human actions. It is difficult to understand how the witness Poons could have sent these credit memoranda to the petitioner in New York, the original by air mail and a copy by slow-following steamer, which the record shows was the method usually followed, and accompany these credit memoranda with a letter setting forth in black and white a deliberate intent on his part and that of the petitioner to defraud the Government out of revenues properly due. The petitioner testified under oath that no such credit memo-randa were ever received by him and that the letter (exhibit 9-A), claimed by Poons to have been sent, was never received. There is nothing in the record to show that the agent who made the examination in Japan checked the books of the exporter or commissionnaire to ascertain whether or not such credit memoranda were reflected in such books of record. Certainly, if such communications were received by the ordinary cautious and prudent business man with any business experience, and particularly one engaged in the business of regularly importing merchandise from abroad, he would immediately disavow such a transaction or at least refer to it in some way by letter, telephone, or cable, or, more specifically in this case, he would have communicated with his son-in-law, the witness Adler, while the latter- was still in Japan, to have the matter straightened out. The record does not disclose that any such action was taken by the petitioner. Moreover, if the credit memoranda and correspondence had been mailed in Japan on the dates they bear, they would, under normal conditions, have been received in New York prior to June 24, 1936, on which date the witness Adler, then in New York, wrote and personally mailed a letter addressed to Merchandise Trading Co., Kobe, Japan (exhibit 11), wherein he stated:
On style 7107 and 7108, these are mens gloves which were purchased at 6.10 ¥ per dozen.
* * * * * * *
Incidently, on checking our copies of orders, I do not find where a copy of this number was sent to us. I believe the entire order consists of 200 dozen of each of these gloves. The making out of this copy may have been overlooked due to *66the fact I believe, that at that time we were working on extremely large quantities of other wools for our fall orders. Please see that this copy is forwarded as quickly as possible.
Style 7108 is the identification of the merchandise involved in this petition. Accordingly, it would appear that the copy of the order for this merchandise was not transmitted by Merchandise Trading Co. to Florea & Co., Inc., or, at least, was not' transmitted promptly.
The two paragraphs above referred to are the only portions of the letter dated June 24, 1936 (exhibit 11), that were offered in evidence. From the statements of counsel it would appear that the balance of the letter refers to matters not connected with this case. The paragraphs of the letter in question make no mention of the above-referred-to credit memoranda and correspondence.
The evidence of record in this case presents an atmosphere of charge and countercharge, from which it might be said that the circumstances were peculiar and raise some doubt. After careful examination of the record and the copious notes made during the course of the trial, I am of opinion that the petition herein should be granted.